Citation Nr: 1501174	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected high plantar arches and fracture of the right fifth metatarsal bone.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied service connection for a low back disorder.

The Veteran testified before the undersigned in a February 2012 travel board hearing.  A copy of the transcript has bene associated with the claims file.  

It is noted that the Veteran has disagreed with a rating decision of October 2014.  The Veterans Appeals Control and Locator System (VACOLS), VBMS and Virtual VA indicate that the Veteran's disagreement has been acknowledged and that additional action is pending at the RO.  A December 2014 letter indicates that a hearing with RO personnel is scheduled for May 2015.  As the RO has acknowledged receipt of the Veteran's notice of disagreement and additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Accordingly, Manlincon v. West is not applicable at this time.

The issues of service connection for a cervical spine disorder and borderline diabetes and reopening of claims for service connection for a left knee disability as well as bilateral neuropathy of the upper and lower extremities (claimed as due to cold injury) have been raised by the record in an October 2014 statement and July 2014 statement, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND


First, in a July 2014 statement, the Veteran has now claimed that his low back condition is secondary to his service-connected foot conditions.  

In the instant case, the issue of secondary service connection was raised by the Veteran; however he has not been properly notified of the requirements of 38 C.F.R. § 3.310.  Therefore, upon remand, Veterans Claims Assistance Act of 2000 (VCAA) compliant notification should be sent to the Veteran informing him of the steps necessary to substantiate a claim for secondary service connection.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  

Next, the Veteran submitted a July 2014 document from his treating chiropractor Dr. W.C., which noted that the Veteran served in the U.S. Air Force from 1973 to 1980 and was injured on duty.  The clinician stated that after performing a thorough history and examination it was his opinion that the Veteran's current condition was more likely than not a result of his service related injuries and duties, although he did not specify which ones.  The clinician noted that injuries to the neck and back at an early stage have been proven to cause premature degeneration of the spine with an increase in osteoarthritis including decreased joint space, sclerosis, and osteophytosis, which were all seen in the Veteran's radiographic examination.  Upon remand, the Veteran should be afforded another VA examination to determine the nature and etiology of his claimed low back disorder, including whether it is caused by or aggravated by his service connected foot conditions.   

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice on how to substantiate a claim for secondary service-connection pursuant to 38 C.F.R. § 3.310.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of his low back disorder.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder began in or is etiologically related to any incident of the Veteran's military service, to include the Veteran's credible reports of an injury to his back in service while performing martial arts, an injury when he was kicked in his lower right side, or falling on his back in the Philippines.  The examiner's attention is also directed to the Veteran's testimony concerning general abuse to his body during service, the July 2014 opinion from the Veteran's private chiropractor providing a positive nexus, and the medical citations referenced by the accredited representative in the December 17, 2014 written argument located in VBMS.  

The examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the low back disorder was either (1) caused by or (2) is aggravated by the Veteran's service-connected high arches and fracture of the fifth metatarsal of the right foot.

If the examiner determines that the Veteran's low back disorder is aggravated by the Veteran's service-connected foot conditions, the examiner should report the baseline level of severity of the low back disorder prior to the onset of aggravation.  If some of the increase in severity of the low back disorder is due to the natural progress of the disorder, the examiner should indicate the degree of such increase in severity due to the natural progression of the low back disorder.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for service connection for a low back disorder.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case that includes consideration of the laws and regulations pertinent to secondary claims, namely 38 C.F.R. § 3.310 and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






